PER CURIAM:
Ronald T. Masko seeks to appeal the district court’s order denying his motion to reduce sentence as premature and without prejudice and denying his motion to appoint counsel. The court has since resumed proceedings and appointed counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Masko seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the portion of the appeal denying Masko’s motion to appoint counsel as moot and dismiss the remainder of the appeal for lack of jurisdiction. We deny Masko’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.